DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I, Figs. 1-4, claims 1-19 in the reply filed on 10/17/2022 is acknowledged.
However, claims 6-9, 11-16 and 18-19 are withdrawn because the claims directing to another embodiment in Figs. 11-14.
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the photographs in place for the drawings are too dark and it is not clear for examination. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
Claim 2 objected to because of the following informalities:  There is no “.” at the end of the sentence.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 10 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0245997 to Balboa et al. (Balboa).
Balboa teaches:
Claim 1:  A fixation assembly comprising: a suture retaining portion having a plurality of suture openings formed therein (Fig. 1 reproduced with annotation below); a suture securing portion rotatably connected to the suture retaining portion (Fig. 1 reproduced with annotation below, para. 0029), wherein the suture securing portion is movable between a first position (as shown in Fig. 1 below) wherein a suture is moveable within the suture retaining portion and a second position (after the tip of the suture securing portion engaged with suture, para. 0029) wherein the suture is frictionally secured within the suture retaining portion; and a bone insertion portion having (Fig. 1 reproduced with annotation below): a distal bone insertion end adapted for insertion into a bone (Fig. 1 reproduced with annotation below); a proximal bone insertion end connected to the suture retaining portion (Fig. 1 reproduced with annotation below); and a central longitudinal axis extending between the distal bone insertion end and the proximal bone insertion end (Fig. 1 reproduced with annotation below).
Claim 2:  The plurality of suture openings (Fig. 1 reproduced with annotation below) comprises a first suture opening and a second suture opening (11d, Fig. 1), diametrically opposite the first suture opening (it’s a through hole).
Claim 3:  The plurality of suture openings (1d, Fig. 1 reproduced with annotation below) comprises a first suture opening on one side of the longitudinal axis and a second suture opening on the one side of the longitudinal axis (it’s a through hole).
Claim 4:  The suture retaining portion (Fig. 1 reproduced with annotation below) comprises a proximal cavity (Fig. 1 reproduced with annotation below) and wherein the suture securing portion is disposed in the cavity.
Claim 5:  The suture securing portion (Fig. 1 reproduced with annotation below) comprises a set screw.
Claim 10:  A fixation assembly comprising: a suture retaining portion (Fig. 1 reproduced with annotation below) having a plurality of suture openings (Fig. 1 reproduced with annotation below) formed therein; a suture (30, para. 0029) extending through each of the plurality of suture openings; a suture securing portion (Fig. 1 reproduced with annotation below) connected to the suture retaining portion, wherein the suture securing portion is movable between a first position (as in Fig. 1 below) wherein the suture is moveable within the suture retaining portion and a second position (when the tip of the suture securing portion engage the suture, para. 0029) wherein the suture is frictionally secured within the suture retaining portion; and a bone insertion portion (Fig. 1 reproduced with annotation below) having: a distal bone insertion end adapted for insertion into a bone; and a proximal bone insertion end connected to the suture retaining portion (Fig. 1 reproduced with annotation below).
Claim 17:  A fixation assembly comprising: a suture retaining portion (Fig. 1 reproduced with annotation below); a suture securing portion (Fig. 1 reproduced with annotation below) adapted to move from a first position (as shown in Fig. 1 below) wherein a suture (30, Fig. 5, para. 0029) in the suture retaining portion is moveable with respect to the suture retaining portion and a second position (after the tip of the suture securing portion engaged with the suture, para. 0029) wherein the suture is fixed with respect to the suture retaining portion; and a bone insertion portion (Fig. 1 reproduced with annotation below) having a distal portion adapted for insertion into a bone and a proximal portion connected to the suture retaining portion (Fig. 1 reproduced with annotation below). 

    PNG
    media_image1.png
    669
    503
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG SON DANG whose telephone number is (571)270-5809. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG SON H DANG/Primary Examiner, Art Unit 3771